Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the statements on Schedule 13D with respect to the Common Stock of Bulova Technologies Group, Inc. dated as of February 25, 2013 is, and any amendments thereto (including amendments on Schedule 13G), signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: May 6, 2015 Fieldstone Affiliates, LLC /s/ Gary Lee Shapiro By /s/ Gary Lee Shapiro Print Name: Gary Lee Shapiro Print Name: It’s Manger /s/ Colleen Stacy Shapiro Print Name: Colleen Stacy Shapiro /s/ David Richard Shapiro Print Name: David Richard Shapiro /s/ William Edward McMillen Print Name: William Edward McMillen /s/ Elizabeth Jane McMillen Print Name: Elizabeth Jane McMillen /s/ Rachel Shapiro McKim Print Name: Rachel Shapiro McKim /s/ Ryan McKim Print Name: Ryan McKim GARY LEE SHAPIRO Reporting Person Schedule 13D Exhibit A PREFERRED SHARES OWNED GARY L SHAPIRO DIRECTLY Date Beneficially owned thru Method of Acquired # of Shares Fieldstone Affiliates, LLC Acquiring Shares - - (800,000,000 – see reporting on Exhibit F) AF COMMON SHARES OWNED Method of Date Price per Acquiring Acquired Share # of Shares Owner Shares 4/25/2014 $ 0.119 NuViewIRA, Inc., FBO Gary Shapiro Roth IRA PF WARRANTS # of Method of Date Warrants/ Exercise Acquiring Acquired Shares Owner Price Warrants 10/3/2013 NuView IRA Inc. FBO Gary Shapiro Roth IRA $ .02 AF 9/1/2013 NuView IRA Inc. FBO Gary Shapiro Roth IRA $ .02 AF 9/4/2014 NuView IRA Inc. FBO Gary Shapiro Roth IRA $ .02 AF 9/4/2014 NuView IRA Inc. FBO Gary Shapiro Roth IRA $ .02 AF 3/4/2015 NuView IRA Inc. FBO Gary Shapiro Roth IRA $ .02 AF TOTAL COLLEEN STACY SHAPIRO Reporting Person Schedule 13D Exhibit B PREFERRED SHARES OWNED NONE COMMON SHARES OWNED Method of Date Price per Acquiring Acquired Share # of Shares Owner Shares 4/25/2014 $ 0.119 NuView IRA, Inc., FBO Colleen Stacy Shapiro Roth IRA PF WARRANTS # of Method of Date Warrants/ Exercise Acquiring Acquired Shares Owner Price Warrants 10/3/2013 NuView IRA Inc. FBO Colleen Stacy Shapiro Roth IRA $ .02 AF 9/1/2013 Colleen Stacy Shapiro $ .02 AF 9/4/2014 NuView IRA Inc. FBO Colleen Stacy Shapiro Roth IRA $ .02 AF 8/29/2014 NuView IRA Inc. FBO Colleen Stacy Shapiro Roth IRA $ .02 AF 3/4/2015 NuView IRA Inc. FBO Colleen Stacy Shapiro Roth IRA $ .02 AF TOTAL DAVID RICHARD SHAPIRO Reporting Person Schedule 13D Exhibit C PREFERRED SHARES OWNED NONE COMMON SHARES OWNED Method of Date Price per Acquiring Acquired Share # of Shares Owner Shares 4/25/2014 $ 0.119 NuView IRA, Inc., FBO David Shapiro Roth IRA PF WARRANTS NONE WILLIAM EDWARD MCMILLEN Reporting Person Schedule 13D Exhibit D PREFERRED SHARES OWNED NONE COMMON SHARES OWNED Method of Date Price per Acquiring Acquired Share # of Shares Owner Shares 4/25/2014 NuView IRA, Inc., FBO William McMillen Roth IRA PF WARRANTS # of Method of Date Warrants/ Exercise Acquiring Acquired Shares Owner Price Warrants 9/1/2013 William McMillen $ .02 AF ELIZABETH JANE MCMILLEN Reporting Person Schedule 13D Exhibit E PREFERRED SHARES OWNED NONE COMMON SHARES OWNED Method of Date Price per Acquiring Acquired Share # of Shares Owner Shares 4/25/2014 NuView IRA, Inc., FBO Elizabeth McMillen Roth IRA PF WARRANTS NONE FIELDSTONE AFFILIATES, LLC Reporting Person (Partnership) Schedule 13D Exhibit F PREFERRED SHARES OWNED Date Price per Method of Acquired # of Shares Share Owner Acquiring Shares 2/25/2013 Fieldstone Affiliates, LLC (beneficial owner Gary L. Shapiro) PF RACHEL SHAPIRO MCKIM Reporting Person Schedule 13D Exhibit G PREFERRED SHARES OWNED NONE COMMON SHARES OWNED Method of Date Price per Acquiring Acquired Share # of Shares Owner Shares 4/25/2014 NuView IRA, Inc., FBO Rachel Shapiro McKim Roth IRA PF WARRANTS NONE RYAN MCKIM Reporting Person Schedule 13D Exhibit H PREFERRED SHARES OWNED NONE COMMON SHARES OWNED NONE WARRANTS # of Method of Date Warrants/ Exercise Acquiring Acquired Shares Owner Price Warrants 9/1/2013 Ryan McKim $ .02 AF Bulova Technologies Group Exhibit I Bulova Technologies Machinery Notes Payable Principal Loan Loan Balance Maturity Interest Date Date Rate % BORROWER: BTGI Lender NFC III NFC III Consolidated Note 9/1/2014 1,296,819.35 11/30/2020 8 % Lender NFC NFC 9/5/2014 60,000.00 11/30/2020 8 % Lender SIII Associates SIII Associates Consolidated Note 9/1/2014 823,755.27 11/30/2020 8 % SIII Associates 11/27/2013 518,000.00 11/30/2020 8 % Total SIII Associates 1,341,755.27 Lender Craigmore Machinery Craigmore Machinery Co. LLC 12/27/2013 20,000.00 11/30/2020 8 % Craigmore Machinery Co. LLC 1/24/2014 20,000.00 11/30/2020 8 % Craigmore Machinery Co. LLC 1/31/2014 8,000.00 11/30/2020 8 % Craigmore Machinery Co. LLC 7/10/2014 43,000.00 11/30/2020 8 % Craigmore Machinery Co. LLC 10/7/2014 7,500.00 11/30/2020 8 % Craigmore Machinery Co. LLC 10/7/2014 15,000.00 11/30/2020 8 % Craigmore Machinery Co. LLC 11/3/2014 21,000.00 11/30/2020 8 % Total Craigmore Machinery 134,500.00 Lender SV Associates SV Associates 1/9/2014 41,000.00 11/30/2020 8 % SV Associates 10/27/2014 55,000.00 11/30/2020 8 % Total SV Associates 96,000.00 Lender Tropico Equity Partners Tropico Equity Partners, LLC 2/3/2014 68,160.78 11/30/2020 8 % Total Tropico Equity Partners 68,160.78 SFNextGen 10/3/2014 150,000.00 11/30/2020 8 % Total SFNextGen 150,000.00 Total for BTGI 3,147,235.40 BORROWER: BTM Lender Shapiro D-1 Trust Shapiro D-1 Trust 7/10/2013 100,000.00 11/30/2020 8 % Shapiro D-1 Trust 10/8/2013 50,000.00 11/30/2020 8 % Shapiro D-1 Trust 4/29/2014 400,000.00 11/30/2020 8 % Total Shapiro D-1 Trust 550,000.00 Lender Craigmore Machinery Craigmore Machinery Co. 8/15/2013 49,212.40 11/30/2020 8 % Craigmore Machinery Co. 8/15/2013 50,000.00 11/30/2020 8 % Craigmore Machinery Co. 9/1/2013 5,000.00 11/30/2020 8 % Craigmore Machinery Co. 1/9/2014 30,000.00 11/30/2020 8 % Craigmore Machinery Co. 7/15/2014 75,000.00 11/30/2020 8 % Craigmore Machinery Co. 8/12/2014 60,000.00 11/30/2020 8 % Total Craigmore Machinery 269,212.40 Bulova Technologies Group Bulova Technologies Machinery Notes Payable Principal Loan Loan Balance Maturity Interest Date Date Rate % Lender GLS Gary Shapiro 9/10/2013 75,000.00 11/30/2020 8 % Gary Shapiro 12/10/2013 50,000.00 11/30/2020 8 % Gary Shapiro 11/11/2014 80,000.00 11/30/2020 Total Gary L Shapiro 205,000.00 Lender Rachel 2002 Irrevocable Rachel 2002 Irrevocable Trust 2/14/2014 31,500.00 11/30/2020 8 % Rachel 2002 Irrevocable Trust 4/3/2014 20,000.00 11/30/2020 8 % Total Rachel 2002 Irrevocable Trust 51,500.00 Lender Banyan Capital Finance Banyan Capital Finance 3/12/2014 15,000.00 11/30/2020 8 % Banyan Capital Finance 2/25/2014 8,000.00 11/30/2020 8 % Total Banyan Capital Finance 23,000.00 Lender Colleen S.2007 T Colleen S.2007 Trust 4/23/2014 160,000.00 11/30/2020 8 % Colleen S.2007 Trust 11/4/2014 20,000.00 11/30/2020 8 % Total Colleen S 2007 Trust 180,000.00 Lender SIII Associates SIII Associates 5/8/2014 100,000.00 11/30/2020 8 % Total SIII Associates 100,000.00 Lender SF NexGen SF NextGen 10/22/2014 30,000.00 11/30/2020 8 % Total SFNextGen 30,000.00 Lender Tropico Mgmt LP Tropico Mgmt LP 10/31/2014 10,605.68 11/30/2020 8 % Total Tropico Mgmt LP 10,605.68 Lender SV Associates SV Associates 12/16/2014 20,000.00 11/30/2020 8 % Total for SV Associates 20,000.00 Total for BTM 1,439,318.08
